Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 11,005,585 to Gopalarkrishnan et al. (hereinafter as Gopalarkrishnan).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20 of the instant application merely broaden the scope of the claims 1-20 of the Gopalarkrishnan Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Gopalarkrishnan discloses a method, comprising: 
identifying, by a first network device and based on a timing control packet received from a second network device, information that indicates a first time at which the second network device received the timing control packet from a first client device (see claim 8, col. 24, lines 33-37); 
determining, by the first network device, a second time at which the first network device will transmit the timing control packet (see claim 8, col. 24, lines 40-42); 
determining, by the first network device based on the information that indicates the first time and information that indicates the second time, a resident time of the timing control packet (see claim 8, col. 24, lines 44-46); 
modifying, by the first network device, the timing control packet to indicate the resident time (see claim 8, col. 24, lines 47-50); and 
forwarding, by the first network device, the modified timing control packet to a second client device (see claim 8, col. 24, lines 51-52).

Regarding claim 3, Gopalarkrishnan discloses the method of claim 1, wherein the resident time of the timing control packet is determined based on: 
determining that the second network device was in a synchronized state when the second network device provided the information that indicates the first time (see claim 8, col. 24, lines 27-32); and 
determining that the first network device is in a synchronized state (see claim 10, col. 25, lines 3-6).

Regarding claim 4, Gopalarkrishnan discloses the method of claim 1, wherein the first network device and the second network device are part of a network (see claim 8, col. 24, lines 24-26), wherein the first network device is an egress network device, and wherein the second network device is an ingress network device (see claim 8, col. 24, lines 24-26).

Regarding claim 5, Gopalarkrishnan discloses the method of claim 1, wherein modifying the timing control packet to indicate the resident time comprises: 
setting one or more fields of a header of the timing control packet that were modified by the second network device to a null state (see claim 13, col. 25, lines 14-17).

Regarding claim 7, Gopalarkrishnan discloses the method of claim 1, wherein a first field of a header of the timing control packet comprises:
a first portion that indicates that the second network device was in a synchronized state when the second network device received the timing control packet from the first client device (see claim 9, col. 24, lines 55-56, claim 8, col. 24, lines 27-32), and
a second portion that indicates a location of a second field, within the header, that indicates the first time (see claim 9, col. 24, lines 57-60, claim 8, col. 24, lines 33-37).

Regarding claim 8, Gopalarkrishnan discloses a first network device, comprising:
one or more memories; and 
one or more processors, coupled to the one or more memories, to:
identify, based on a timing control packet received from a second network device, information that indicates a first time at which the second network device received the timing control packet from a first client device (see claim 8, col. 24, lines 33-37);
determine a second time at which the first network device will transmit the timing control packet (see claim 8, col. 24, lines 40-42);
determine, based on the information that indicates the first time and information that indicates the second time, a resident time of the timing control packet (see claim 8, col. 24, lines 44-46);
modify the timing control packet to indicate the resident time (see claim 8, col. 24, lines 47-50); and
forward the modified timing control packet to a second client device (see claim 8, col. 24, lines 51-52).
Regarding claim 10, Gopalarkrishnan discloses the first network device of claim 8, wherein the resident time of the timing control packet is determined based on: 
determining that the second network device was in a synchronized state when the second network device provided the information that indicates the first time (see claim 8, col. 24, lines 27-32); and 
determining that the first network device is in a synchronized state (see claim 10, col. 25, lines 3-6).

Regarding claim 11, Gopalarkrishnan discloses the first network device of claim 8, wherein the first network device and the second network device are part of a network (see claim 8, col. 24, lines 24-26), wherein the first network device is an egress network device, and wherein the second network device is an ingress network device (see claim 8, col. 24, lines 24-26).

Regarding claim 12, Gopalarkrishnan discloses the first network device of claim 8, wherein the one or more processors, to modify the timing control packet to indicate the resident time, are to:
set one or more fields of a header of the timing control packet that were modified by the
second network device to a null state (see claim 13, col. 25, lines 14-17).



Regarding claim 14, Gopalarkrishnan discloses the first network device of claim 8, wherein a first field of a header of the timing control packet comprises:
a first portion that indicates that the second network device was in a synchronized state when the second network device received the timing control packet from the first client device (see claim 9, col. 24, lines 55-56, claim 8, col. 24, lines 27-32), and
a second portion that indicates a location of a second field, within the header, that indicates the first time (see claim 9, col. 24, lines 57-60, claim 8, col. 24, lines 33-37).

Regarding claim 15, Gopalarkrishnan discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a first network device, cause the first network device to: 
identify, based on a timing control packet received from a second network device, information that indicates a first time at which the second network device received the timing control packet from a first client device (see claim 8, col. 24, lines 33-37);
determine a second time at which the first network device will transmit the timing control packet (see claim 8, col. 24, lines 40-42);
determine, based on the information that indicates the first time and information that indicates the second time, a resident time of the timing control packet (see claim 8, col. 24, lines 44-46);
modify the timing control packet to indicate the resident time (see claim 8, col. 24, lines 47-50); and
forward the modified timing control packet to a second client device (see claim 8, col. 24, lines 51-52).

Regarding claim 17, Gopalarkrishnan discloses the non-transitory computer-readable medium of claim 15, wherein the resident time of the timing control packet is determined based on: 
determining that the second network device was in a synchronized state when the second network device provided the information that indicates the first time (see claim 8, col. 24, lines 27-32); and 
determining that the first network device is in a synchronized state (see claim 10, col. 25, lines 3-6).

Regarding claim 18, Gopalarkrishnan discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the first network device to modify the timing control packet to indicate the resident time, cause the first network device to: 
set one or more fields of a header of the timing control packet that were modified by the second network device to a null state (see claim 13, col. 25, lines 14-17).

Regarding claim 20, Gopalarkrishnan discloses the non-transitory computer-readable medium of claim 15, wherein a first field of a header of the timing control packet comprises:
a first portion that indicates that the second network device was in a synchronized state when the second network device received the timing control packet from the first client device (see claim 9, col. 24, lines 55-56, claim 8, col. 24, lines 27-32), and
a second portion that indicates a location of a second field, within the header, that indicates the first time (see claim 9, col. 24, lines 57-60, claim 8, col. 24, lines 33-37).

Allowable Subject Matter
Claims 2, 6, 9, 13, 16, 19 are objected to but would be allowable if the non-statutory double patenting rejection of claims 1, 3-5, 7-8, 10-12, 14-15, 17-18, 20 as set forth above is overcome.
Regarding claim 2, the method of claim 1, wherein the second time is determined based on at least one of: 
information that indicates a third time at which the first network device expects the timing control packet to reach a port of the first network device for transmission to the second client device, information that indicates a fourth time at which the timing control packet passes through a time stamping component of the first network device, or information indicating a fifth time at which the timing control packet reaches a client attachment interface. 

Regarding claim 6, the method of claim 1, further comprising: 
determining, based on an amount of time that has passed since updating a clock value that is based on network timing information received from a network grandmaster clock device, that the first network device is in a synchronized state, wherein the grandmaster clock device is associated with a network that includes the first network device, and 
wherein the resident time of the timing control packet is determined based on determining that the first network device is in the synchronized state.

Regarding claim 9, the first network device of claim 8, wherein the second time is determined based on at least one of: 
information that indicates a third time at which the first network device expects the timing control packet to reach a port of the first network device for transmission to the second client device, information that indicates a fourth time at which the timing control packet passes through a time stamping component of the first network device, or information indicating a fifth time at which the timing control packet reaches a client attachment interface.

Regarding claim 13, the first network device of claim 8, wherein the one or more processors are further to: 
determine, based on an amount of time that has passed since updating a clock value that is based on network timing information received from a network grandmaster clock device, that the first network device is in a synchronized state, wherein the grandmaster clock device is associated with a network that includes the first network device, and wherein the resident time of the timing control packet is determined based on determining that the first network device is in the synchronized state.

Regarding claim 16, the non-transitory computer-readable medium of claim 15, wherein the second time is determined based on at least one of: 
information that indicates a third time at which the first network device expects the timing control packet to reach a port of the first network device for transmission to the second client device, information that indicates a fourth time at which the timing control packet passes through a time stamping component of the first network device, or information indicating a fifth time at which the timing control packet reaches a client attachment interface. 

Regarding claim 19, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the first network device to: 
determine, based on an amount of time that has passed since updating a clock value that is based on network timing information received from a network grandmaster clock device, that the first network device is in a synchronized state, wherein the grandmaster clock device is associated with a network that includes the first network device, and wherein the resident time of the timing control packet is determined based on determining that the first network device is in the synchronized state. 


	The closest prior art, Joergensen (US Publication 2015/0093109 A1), teaches the network device having a line side and a switch side, the line side coupled to remote network nodes by way of line-side optical connections, the switch side coupled to a switch local to the network device by way of switch-side optical connections, the method comprising: receiving a precision over a first of the line-side optical connections; setting a reserved field of the packet to a value indicating an ingress into the network device; transmitting the packet over a first of the switch-side optical connections; receiving the packet over a second of the switch-side optical connections; adjusting a correction field of the packet to reflect a difference between an expected over a second of the line-side connections and the value of the reserved field; 
and transmitting the packet over the second of the line-side optical connections.  
A second prior art, Sagarwala et al. (USP 8,462,821 B1), teaches providing timing and control services to other slave nodes by transmitting and/or receiving timing packets that permit the slave nodes to synchronize clocks, hosted by the slave nodes, to a master clock that is hosted by the master node.  Sagarwala also teaches the slave node may use the sync timestamp and a time at which the sync packet was received to determine a quantity of delay associated with a network path over which traffic is transported from the master node to the slave node.
A third prior art, Sun (US Publication 2020/0099734 Al), teaches a primary device to synchronize with a secondary device in which a real-time control protocol RTCP packet is received by the secondary device sent by the primary device, wherein the secondary device corrects its system time clock based on the PCR, and an RTCP delay.  Sun also teaches the RTCP delay is the difference between the sending time point of the RTCP packet and the moment at which the RTCP packet is received.  The sending time point is carried in the NTP field of the RTCP packet.
However, Joergensen, Sagarwala, and Sun, when either taken individually or in combination, fail to teach or make obvious the aforementioned claimed features of the base claims above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471